                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
HOLLIE ADAMS, et al.,         :                   Civil No. 1:19-CV-336
                              :
       Plaintiffs,            :
                              :
       v.                     :
                              :
TEAMSTERS LOCAL UNION 429, et :
al.,                          :
                              :
       Defendants.            :                   Judge Sylvia H. Rambo

                               MEMORANDUM
      Before the court is a report and recommendation (“R&R”) of Magistrate Judge

Carlson (Doc. 55) in which he recommends that the motion for summary judgment

filed by Defendants James M. Darby, Albert Mezzaroba, Robert H. Shoop, Jr., and

Attorney General Josh Shapiro (collectively, “the Commonwealth Defendants”)

(Doc. 26) be granted in its entirety. Plaintiffs have timely filed objections to the

R&R. (Doc. 57.) For the reasons set forth below, the R&R will be adopted.

      I.     BACKGROUND

      Hollie Adams, Jody Weaber, Karen Unger, and Chris Felker (collectively,

“Plaintiffs”) are Lebanon County employees who either joined Teamsters Union

Local 429 (“the Union”) or signed an agreement to pay agency fees1 as nonmembers

of the Union, due to a set of Pennsylvania statutory schemes and a collective



1
       Agency fees are charges made to non-union members, which are lower than fees paid by
union members. These were permitted under pre-Janus case law.
                                            1
bargaining agreement (“CBA”). Years after Plaintiffs came to their arrangements

with the Union, however, necessary parts of the CBA and governing statutes were

rendered unconstitutional by Janus v. AFSCME, 138 S. Ct. 2448 (2018). Shortly

after the Supreme Court decided Janus, the plaintiffs who were members of the

Union filed requests to be withdrawn from it, while those who were paying agency

fees as nonmembers submitted requests that agency fees cease being deducted from

their wages. Some Plaintiffs were immediately granted their requests and others

were denied due to a maintenance of membership provision in the CBA.

       On February 27, 2019, Plaintiffs filed suit against Lebanon County, the Union,

and the Commonwealth Defendants. (Doc. 1.) Plaintiffs brought two claims. Count

1 is a Section 1983 claim alleging that “Defendants Lebanon County and Teamsters”

violated Plaintiff’s first amendment rights by compelling them to join the Union or

pay agency fees through an unconstitutional scheme. (Doc. 1, p. 10 (emphasis

deleted).) Count 2 is a Section 1983 claim brought against the Commonwealth

Defendants, asserting that the Pennsylvania statutes authorizing unions to operate as

exclusive representatives are unconstitutional. (Doc. 1, p. 14.)

       Shortly after Plaintiffs filed suit, Defendants took actions to: (1) ensure all

Plaintiffs were deemed nonmembers of the Union; (2) cease dues deductions from

Plaintiffs’ wages; and (3) refund Plaintiffs all dues deducted from their wages plus

interest.


                                          2
      On May 20, 2019, the Commonwealth Defendants filed a motion to dismiss

for lack of jurisdiction and failure to state a claim. (Doc. 26.) The court proceeded

to convert the motion to one for summary judgment. (Doc. 35.) The parties then

briefed the motion, which was referred to Magistrate Judge Carlson.

      On December 3, 2019, Magistrate Judge Carlson issued an R&R

recommending that the motion be granted in full, dismissing all claims against the

Commonwealth Defendants. (Doc. 55, p. 20.) The R&R’s logic is that: (1) the

requests for injunctive relief against the Commonwealth Defendants were moot

because Plaintiffs were removed from the Union, were no longer having dues

deducted, and had dues reimbursed; and (2) any claims for damages against the

Commonwealth Defendants were barred by the Eleventh Amendment.

      On December 17, 2019, Plaintiffs submitted their objections to the R&R.

(Doc. 57.) These matters are now fully briefed and thus ripe for review.

      II.    STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of a

magistrate judge, the district court must review de novo those portions of the report

to which objections are made. 28 U.S.C. § 636(b)(1); Brown v. Astrue, 649 F.3d

193, 195 (3d Cir. 2011). Although the standard is de novo, the extent of review is

committed to the sound discretion of the district judge, and the court may rely on the

recommendations of the magistrate judge to the extent it deems proper. Rieder v.


                                          3
Apfel, 115 F. Supp. 496, 499 (M.D. Pa. 2000) (citing United States v. Raddatz, 447

U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no objection is

made, the court should, as a matter of good practice, “satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson,

812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give some review to

every report and recommendation)). Nonetheless, whether timely objections are

made or not, the district court may accept, not accept, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge. 28 U.S.C.

§ 636(b)(1); L.R. 72.31.

      III.   DISCUSSION

      Plaintiffs raise three objections to the R&R, two of which the court will

address together. In their first and third objections, Plaintiffs argue that the R&R

improperly issued advisory opinions concerning Count 1 and sovereign immunity

because Count 1 was not pleaded against the Commonwealth Defendants and

Plaintiffs did not request damages from them. In their second objection, Plaintiffs

contend that the R&R did not discuss the substance of Plaintiffs’ exclusive

representation claim against the Commonwealth Defendants.                    Plaintiffs


                                          4
acknowledge, however, that the other R&R issued by Magistrate Judge Carlson in

this case both substantively addressed the exclusive representation claim and stated

that it may implicate the Commonwealth Defendants. Plaintiffs request that the

court address the issue to preserve their right to appeal. As the court will explain

below, Plaintiffs’ objections fail to demonstrate that the R&R erred in

recommending that the Commonwealth Defendants’ motion be granted.

       Beginning with Plaintiffs’ first and third objections, the court has thoroughly

reviewed Plaintiffs’ complaint.           While their claim against the entirety of the

Commonwealth Defendants—who have exercised distinct actions relevant to this

case—is rather unclear, the court agrees that Plaintiffs have not asserted a claim

against the Commonwealth Defendants in Count 1. However, because Plaintiffs “do

not disagree with the Report’s statement of the law of immunity and the Eleventh

Amendment” (Doc. 57, p. 5),2 the only implication of their objection is that the

analysis is dicta. While the court will not specifically reference either Count 1 in its

order, neither of these objections affect the court’s granting of the Commonwealth

Defendants’ motion nor the adoption of the R&R.

       Turning to Plaintiffs’ second objection, the court agrees that this R&R did not

directly address Plaintiffs complaint that it is allegedly unconstitutional for unions


2
       Plaintiffs argue, in a footnote, that they have certain objections to the R&R’s analysis in a
separate brief, but Local Rule 7.8(a) states that “[n]o brief may incorporate by reference all or any
portion of any other brief.”
                                                 5
to operate as exclusive representatives, however, the corresponding R&R addresses

it at length. The court finds that the R&R’s analysis of the law and Plaintiffs’ claim

is correct, as several courts have held that, even in light of Janus, unions may

constitutionally operate as exclusive representatives. (See Doc. 56, pp. 23-26.) 3

Plaintiff’s second objection will therefore be overruled.

       IV.     CONCLUSION

       For the reasons outlined above, the court will adopt the R&R by granting the

Commonwealth Defendants’ motion for summary judgment and dismissing all

claims against them with prejudice.

                                               /s/ Sylvia H. Rambo
                                               SYLVIA H. RAMBO
                                               UNITED STATES DISTRICT JUDGE
Dated: March 31, 2020




3
        Plaintiffs also fail to include, in the brief supporting their objection to this R&R, any legal
basis for why their exclusive representation claim should go forward. Instead, they merely violate
Local Rule 7.8(a) a second time by incorporating other briefing by reference.
                                                  6
